Citation Nr: 0332373	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  98-12 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a right leg 
disability (residuals of calcified hematoma, subperiosteal 
middle third of right femur), currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a left knee 
disorder, claimed either on a direct incurrence basis or as 
secondary to the service-connected right leg disability.

3.  Entitlement to service connection for a back disorder, 
claimed either on a direct incurrence basis or as secondary 
to the service-connected right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from March 1944 to 
January 1946.

This case comes before the Board of the Veterans' Appeals 
(the Board) on appeal from a December 1997 rating decision of 
the Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified before the undersigned Acting 
Veterans Law Judge at a Travel Board hearing held in May 
2000.  A transcript of that hearing has been associated with 
the claims file.  Thereafter, the Board remanded the case to 
the RO in March 2001 for additional development and 
adjudication.  The requested development was accomplished, 
and following readjudication of the appellant's increased 
rating claim by a supplemental statement of the case issued 
in July 2001, the RO returned the claims file to the Board 
for further appellate review and disposition.

In March 2003, the Board undertook additional evidentiary 
development of this case pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) codified at 
38 C.F.R. § 19.9(a)(2) (2002).  The development requested by 
the Board was accomplished.




REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order for the following reasons.

The Board must remand this case to ensure full and complete 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA) (codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  The issue currently on appeal was pending as of the 
date of passage of this law, November 9, 2000.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law/regulation 
changes after claim has been filed, but before administrative 
or judicial appeal process has concluded, version most 
favorable to claimant should apply).  The United States Court 
of Appeals for Veterans Claims (the Court) has held that all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the law's enactment, and that concerns 
of fundamental fairness and fair process demand further 
development and readjudication under the VCAA by the lower 
adjudicatory authority (the Board and RO).  See Holliday v. 
Principi, 14 Vet. App. 280 (2001), mot. for recons. denied, 
14 Vet. App. 327 (per curium order), mot. for full Court 
review denied, 15 Vet. App. 21 (2001) (en banc order).

The Court in Holliday stated further that even assuming that 
it could divine in the first instance on the particular facts 
of a particular case that no amount of additional evidence 
could change an adverse outcome, it could not obviate in the 
first instance the requirement for VA to provide notice to 
the claimant as to what was required for a claim to be 
successful under the VCAA's newly-created duty-to-notify 
provisions, 38 U.S.C. §§ 5102(b), 5103(a).  Id; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (when VA 
receives substantially complete application for benefits, it 
has obligation to notify claimant of any information and 
medical or lay evidence necessary to substantiate the claim).

As part of the VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  While the RO attempted to comply 
with the requirements of the law by sending a VCAA notice 
letter in April 2001, that letter was legally defective in 
that it addressed claims for service connection instead of 
increased rating.  For purposes of attempting to remedy this 
defect, the Board prepared and sent a new notice letter to 
the appellant in September 2002 pursuant to the authority set 
forth in 38 C.F.R. § 19.9(a)(2)(ii).  This letter advised him 
that he had 30 days from the date of the letter to respond, 
and if no response was received within the next 30 days, his 
appeal would be reviewed by the Board based on the 
information and evidence currently of record.

Recently, the U.S. Court of Appeals for the Federal Circuit 
held in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348-49 (Fed. Cir. May 1, 2003), that 
the 30-day deadline for responding to a VCAA-duty-to-notify-
notice sent by the Board is misleading and prejudicial to 
claimants.  Further, the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which requires the Board "to provide the 
[VCAA duty to notify] notice required by 38 U.S.C. 
[§] 5103(a)" and "not less than 30 days to respond to the 
notice," is invalid because it is contrary to 
38 U.S.C. § 5103(b), which provides claimants one year to 
submit evidence.

In light of the Federal Circuit's decision in the Disabled 
American Veterans case, the VCAA notice provided by the Board 
to the appellant in September 2002 was not legally 
sufficient.  Accordingly, in order to ensure that the 
appellant is not mislead or prejudiced in any manner, and in 
order to provide him with the notice to which he is entitled 
by law, this case must be remanded to the RO for the issuance 
of a new VCAA-duty-to-notify-notice.

Additionally, as noted above, the Board undertook additional 
development of this case in April 2003 pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002), a regulation promulgated by VA to allow 
the Board to undertake "the action essential for a proper 
appellate decision" in lieu of remanding the case to the RO.  
Pursuant to such development, additional evidence was added 
to the record, consisting of VA treatment records dated from 
April 2001 to December 2002, the report of a VA compensation 
examination conducted in June 2003, and what appears to be 
the first page of a hospital admission report from the 
Huntsville Hospital dated in December 2000, which was 
submitted by the appellant in support of his claim in July 
2003.  With respect to this report, the appellant indicated 
on an accompanying VA Form 21-4142 dated in June 2003, which 
he submitted directly to the Board, that medical records 
could be obtained from this medical facility (although he did 
not know the specific dates of treatment).  He also indicated 
on a personal statement, which was submitted directly to the 
Board as well in July 2003, that additional VA medical 
records from the VA Outpatient Clinic (VAOPC) in Huntsville 
were relevant to his claim on appeal.  Further development at 
the RO-level to obtain any relevant records from the 
Huntsville Hospital and the Huntsville-VAOPC is therefore in 
order.

In Disabled American Veterans, the Federal Circuit found, 
with respect to Board development, that 38 C.F.R. § 19(a)(2) 
was inconsistent with 38 U.S.C. § 7104(a) because it denies 
appellants the statutory right of one "review on appeal" 
when the Board considers additional evidence without having 
to remand the case to the RO for initial consideration.  This 
decision reinforces previous rulings which stand for the 
proposition that a veteran is entitled to RO review of his 
case before appellate level review by the Board in order to 
avoid potential prejudice.  See e.g. Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In order to ensure that the appellant is 
not prejudiced by the development undertaken by the Board, 
this appeal must be remanded to allow the RO to consider the 
newly obtained evidence in the first instance.  

Finally, it is noted that the issues of service connection 
for the left knee and back disorders have been listed on the 
title page of this REMAND, but they each require further 
appellate processing by the RO.  These issues were originally 
referred to the RO for adjudication by the Board in its 
remand of March 2001, which was accomplished by a rating 
decision in July 2001.  Although the appellant clearly 
disagreed with the RO's determination regarding the left knee 
in a statement received in July 2001, it is unclear whether 
he filed this statement with the RO or the Board, as there is 
no date-stamp on this document indicating which VA office 
received it.  At that time, the RO had jurisdiction over the 
case and hence, the appellant would have been then required 
to file any notice of disagreement with the RO.  See 38 
C.F.R. § 20.300 (2002).  Nevertheless, the Board finds it 
reasonable to construe his subsequently filed statement of 
September 2001, which was in the form of a congressional 
inquiry that the Board received in February 2002, as a 
timely-filed notice of disagreement to the July 2001 rating 
decision denying service connection for the left knee and 
back disorders.  See 38 C.F.R. §§ 20.200, 20.300, 20.302(a).  
In the Board's view, this statement is fairly read in 
conjunction with his July 2001 statement as expressing 
dissatisfaction and a desire to contest the denial of service 
connection for the left knee and back, which is sufficient to 
constitute a timely-filed notice of disagreement.  See 38 
C.F.R. § 20.201.

With respect to the filing of the notice of disagreement, 
section 20.300 provides that the notice of disagreement must 
be filed with the VA office "which has assumed jurisdiction 
over the applicable records."  In this case, it is clear 
that the appellant's congressional inquiry received by the 
Board in February 2002 may be accepted as the notice of 
disagreement because it was timely filed with the Board after 
it assumed jurisdiction over the case following transfer of 
the claims file by the RO to the Board in October 2001.

The Court has directed that where a claimant has submitted a 
timely notice of disagreement with an adverse decision and 
the RO did not subsequently issue a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  The RO is 
advised that its readjudication of these issue also must be 
in accordance with all relevant duty-to-notify and duty-to-
assist provisions of the VCAA and implementing regulations.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should provide the appellant 
with a VCAA-duty-to-notify-notice that 
addresses the right leg disability 
increased rating claim.

2.  The RO should contact the Huntsville-
VAOPC for the purpose of obtaining any 
medical records pertaining to treatment 
provided to the appellant dating from 
July 1997 to the present.  All attempts 
to secure these records should be 
undertaken, to include referrals to all 
potential custodians in the event this 
facility is unable to locate these 
records.  The RO should proceed with all 
reasonable follow-up referrals that may 
be indicated by this inquiry, if 
appropriate.

3.  The RO should also contact the 
Huntsville Hospital and request complete, 
legible copies of all medical reports 
which this facility has pertaining to 
treatment provided to the appellant.  
With respect to this inquiry, the RO is 
advised that if the appellant's June 2003 
VA Form 21-4142 is insufficient to 
authorize a release of his medical 
records from this facility to VA, he 
should be advised accordingly and 
provided another opportunity to provide 
specific dates of treatment.

4.  Upon completion of the above, the RO 
must readjudicate the right leg 
disability claim, taking into 
consideration all of the evidence of 
record, including the apparently 
favorable June 2003 VA medical 
examination report.  If the claim remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
provided appropriate opportunity to 
respond.

5.  The RO must furnish a statement of 
the case to the appellant and his 
representative addressing the issues of 
service connection for the left knee and 
back disorders, as listed on the title 
page of this REMAND.  As alluded to 
above, the RO must develop and 
adjudicate these claims after ensuring 
that all duty-to-notify/duty-to-assist 
provisions have been fulfilled.  The 
appellant should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect 
an appeal of these issues to the Board.  
See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claims should 
not be certified to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	RICHARD C. THRASHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


